Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the following species elections in the reply filed on 01/12/2022 is acknowledged:
the biologically active agent is: NSAID;
the surfactant(s) are hydrophobic polyethylene glycol (PEG) ester surfactant(s); 
the carboxylic acid is a monocarboxylic acid having at least 8 carbon atoms; 
the polyacid is a polyacrylic acid or polymethacrylic acid;
the insoluble oligomer is water insoluble poly(hexyl substituted lactides) (PHLA); 
the insoluble polymer is water insoluble cellulose; and
the neutral lipid is triglyceride.

The traversal is on the ground(s) that the search and examination burden on the examiner is not undue.  This is not found persuasive because it is a general assertion not supported by fact or persuasive argument.  
The requirement is still deemed proper and is therefore made FINAL.

In the reply filed 01/12/2022, Applicant has indicated that claims 58-61, 70-75, 78-90, 94-97, 99-103, and 106 read on the elected species; however, the examiner considers claim 98 to read on the elected species as it simply recites generic categories 
Claims 62-69, 76, 77, 91-93, 104, and 105 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/12/2022.

Claims 58-61, 70-75, 78-90, 94-103, and 106 are under current examination.  


Claim Objections
Claim 74 is objected to because of the following informalities:  

Claim 74 recites an extraneous “as” in line 2 between the words “of” and “octanoic”.  

In claim 74, line 7, the word “a-eleostearic acid” should be “-eleostearic acid”.

In claim 74, line 9, the word “y-linolenic acid” should be “-linolenic acid”.

In claim 74, line 10, the word “dihomo-y-linolenic acid” should be “dihomo--linolenic acid”.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58-61, 70-75, 78-90, 94-13, and 106 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 58 claims the instant invention almost entirely in terms of functional characteristics of the composition and recites almost no limitations delineating the structure of the claimed invention.  Specifically claim 58 claims “[a] pharmaceutical carrier composition comprising: (a) a non-aqueous pH dependent release system; and 
Applicant’s attention is directed to MPEP 2163(II)(a)(ii), reproduced in part below, which contains guidelines for examination of genus claims for compliance with the written description requirement of 35 USC 112, first paragraph.  A relevant passage is reproduced below.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics 
A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within a genus, one must describe a sufficient number of species to reflect the variation within the genus.  What constitutes a "representative number" is an inverse function of the skill and knowledge in the art.  Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.  In an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  

The instant specification describes a non-aqueous liquid carrier that may contain various drugs in solution or suspension.  The carrier contains carboxylic acids or polyacids, e.g. a fatty acid, that behaves as an oil at low pH found in the stomach, but become ionized and therefore behave like surfactants encouraging drug release from the carrier at higher the pH found in the intestine.  When the pH is lowered again, the acid moieties are protonated and the acid again behaves like an oil, with the drug re-partitioning into the oil phase  Thus, the specification describes a handful of substances capable of accomplishing the claimed functional properties of the invention.  The instant specification provides several examples of substances that may possess this property of converting from an oily form to a surfactant-like form upon raising pH, and returning to an oily form upon lowering the pH back to acidic levels (monocarboxylic acids having at least 8 carbons, polyacids); however, the specification fails to provide sufficient examples to establish that Applicant was in possession of every substance that could exhibit the property of (a) release one or more biologically active agents minimally from the low pH form of the carrier composition in a low pH environment due to the 
Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).  Accordingly, one of skill in the art could not conclude that Applicant was in possession of full scope of the invention, as claimed. 
Although several dependent claims (for example: claims 59, 70, 75, 88, 98, and 99) add one limitation requiring the presence of one type of ingredient in the composition, each of these claims depends from independent claim 58 and these claims remain so broad in terms of the structural characteristics of the claimed invention that these dependent claims specifying one ingredient (e.g. “a surfactant” or “a neutral lipid” fail to resolve the written description concerns laid out above.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58-61, 70-75, 78-90, 94-103, and 106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 58 claims the instant invention almost entirely in terms of functional characteristics of the composition and recites almost no limitations delineating the structure of the invention.  Specifically claim 58 claims “[a] pharmaceutical carrier composition comprising: (a) a non-aqueous pH dependent release system; and (b) a non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system, wherein: (i) the carrier composition includes: (a) a low pH form, and (b) a high pH form, and (ii) the carrier composition is formulated to: (a) release one or more biologically active agents minimally from the low pH form of the carrier composition in a low pH environment due to the nonaqueous pH dependent release system; (b) either reassemble into the low pH form or assemble into a new low pH form due to the non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system; and (c) either reabsorb the one or more biologically active agents into the low pH form or the new low pH form due to the non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system protecting the stomach from further injury and/or protecting the one or more biologically active agents from further degradation during duodenal reflux.  The only structural limitations imposed by this language are that the composition must be compatible with use in the delivery of pharmaceutically active agents (“pharmaceutical carrier”) and that there is no water present.  
Claims 82-85 further limit the amount of (a) a non-aqueous pH dependent release system; and (b) a non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system.  
These claims are indefinite because it is wholly unclear what substance fall within the scope of the non-aqueous pH dependent release system; and what substances fall within the scope of the non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system.  As such, one having ordinary skill in the art cannot unambiguously understand whether (A) both of the components are present in a composition and (B), regarding claims 82-85, how much of both components are present in the composition.  The examiner notes that the instant specification characterizes carboxylic acids having at least 8 carbon atoms (e.g. fatty acids) and neutral lipids (e.g. triglycerides) as being components of the “pH dependent release system” and e.g. polyacids, water insoluble oligomers, or water insoluble polymers, and surfactants as components of the “pH dependent reassembly/assembly and reabsorption/absorption system” (e.g. 00006, 00009, 00012, 00021). The examiner’s position regarding the ambiguity of the phrases “pH dependent release system” and “pH dependent reassembly/assembly and reabsorption/absorption system” is further supported by examples presented in the instant specification showing that the reassembly/assembly and reabsorption/absorption behavior occurs in vehicles consisting of oleic acid (a fatty acid having at least 8 carbon atoms) and soybean oil (a neutral lipid containing triglyceride).  See e.g. example 2, where the oleic acid/soybean oil vehicle reassembles into its “low pH form” (as characterized in the instant application) upon reducing the pH to 1 and absorbs added aspirin.  The instant 

The term “low pH” in claim 58 is a relative term which renders the claim indefinite. The term “low pH” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The functional language characterizing the pH dependent changes in the system are unclear.

The term “high pH” in claim 58 is a relative term which renders the claim indefinite. The term “high pH” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The functional language characterizing the pH dependent changes in the system are unclear.

Claim 99, line 4 recites "...a weight ratio...". This language renders the claim indefinite because it suggests that there could be greater than one weight ratio of the carrier composition to the biologically active agents, raising the question of whether the entire amount of each component is included in calculating the ratio. Amending the the weight ratio" would obviate the rejection. This will not raise concerns over antecedent basis because there is inherently a weight ratio of carrier composition to biologically active agents in the claimed composition.

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 58, 70-74, 86, 88, 89, 95, 98-103, and 106 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marathi et al. (US 2017/0304190; publication date: 10/26/2017), as evidenced by PubChem (entry for salicylic acid; accessed on 02/11/2022).

The claims are examined in view of the following species elections:

the surfactant(s) are hydrophobic polyethylene glycol (PEG) ester surfactant(s); 
the carboxylic acid is a monocarboxylic acid having at least 8 carbon atoms; 
the polyacid is a polyacrylic acid or polymethacrylic acid;
the insoluble oligomer is water insoluble poly(hexyl substituted lactides) (PHLA); 
the insoluble polymer is water insoluble cellulose; and
the neutral lipid is triglyceride.

Marathi discloses pH dependent carriers for targeted release of pharmaceutical drugs along the gastrointestinal tract (title) that release the drug into selected pH environments (i.e. a pH dependent release system).  The compositions are non-aqueous (0139).  The carriers are designed to release the drug slowly and ineffectively in low pH environments such as gastric fluid, but release the drug rapidly and efficiently at higher pH environments such as the upper duodenum (0011).  The composition contains an oil soluble or miscible compound including at least one ionizable group such as a carboxylic acid, for example a fatty acid (0013).  The fatty acids are nonionized or neutral at low pH (e.g. gastric fluid pH) but become ionized at higher pH (e.g. intestinal pH), which enables them to selectively deliver a biologically active payload (0013).  Marathi discloses further that fatty acids (i.e. monocarboxylic acids) having greater than 8 carbon atoms will release one or more active agents in a pH dependent matter when the composition is administered orally such that at low pH the active agent is retained in the carrier by the fatty acid but is released as the composition enters the upper intestines (0104).  The carrier (i.e. the composition containing a fatty acid having at least inter alia, the NSAID salicylic acid, triglycerides (i.e. a biocompatible oil), and 5.5 or 24.5% by weight oleic acid (see e.g. table VI on page 28).  As described above, the carrier composition includes a low pH form, and a high pH form, as required by instant claim 58.  The triglycerides are derived from soya oil and therefore are liquid at room temperature and therefore are “low melting point” neutral lipids as defined in the instant specification.  The composition contains excipients (e.g. phosphatidylcholine).  The NSAID, salicylic acid, and the remainder of the carrier are present in a 1:1 weight ratio.  
Although Marathi does not expressly disclose that the composition comprises a “non-aqueous pH dependent reassembly/assembly and reabsorption absorption system” as recited in instant claim 58.  The instant specification indicates that compositions containing triglycerides, oleic acid, and aspirin are oils with minimal aspirin .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 58, 70-75, 78, 82-90, 94-103, and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Marathi et al. (US 2017/0304190; publication date: 10/26/2017), as evidenced by PubChem (entry for salicylic acid; accessed on 02/11/2022).

The claims are examined in view of the following species elections:
the biologically active agent is: NSAID;
the surfactant(s) are hydrophobic polyethylene glycol (PEG) ester surfactant(s); 
the carboxylic acid is a monocarboxylic acid having at least 8 carbon atoms; 
the polyacid is a polyacrylic acid or polymethacrylic acid;
the insoluble oligomer is water insoluble poly(hexyl substituted lactides) (PHLA); 
the insoluble polymer is water insoluble cellulose; and
the neutral lipid is triglyceride.

Marathi discloses pH dependent carriers for targeted release of pharmaceutical drugs along the gastrointestinal tract (title) that release the drug into selected pH environments (i.e. a pH dependent release system).  The compositions are non-aqueous (0139).  The carriers are designed to release the drug slowly and ineffectively in low pH environments such as gastric fluid, but release the drug rapidly and efficiently at higher pH environments such as the upper duodenum (0011).  The composition contains an oil soluble or miscible compound including at least one ionizable group such inter alia, the NSAID salicylic acid, triglycerides, and oleic acid (see e.g. table VI on page 28).  As described above, the 
Marathi does not expressly disclose that the composition comprises a “non-aqueous pH dependent reassembly/assembly and reabsorption absorption system” as recited in instant claim 58.  
The instant specification indicates that compositions containing triglycerides, oleic acid, and aspirin are oils with minimal aspirin release at pH = 1, the compositions release aspirin at pH = 7, and reabsorb the aspirin when the pH is reduced back down to 1 (see e.g. figure 17, triangles, drawing sheet 17 of the instant specification).  For this reason, the examiner considers the invention of Marathi to inherently possess the property recited in instant claim 58 “a non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system … wherein the carrier composition is formulated to: (a) release one or more biologically active agents minimally from the low pH form of the carrier composition in a low pH environment due to the non-aqueous pH dependent release system; (b) either reassemble into the low pH form or assemble into a new low pH form due to the non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system; and (c) either reabsorb the one or more biologically active agents into the low pH form or the new low pH form due to the non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system protecting the stomach from further injury and/or protecting the one or more biologically active agents from further degradation during duodenal reflux”.  Moreover, the absorption of any substance into an oil phase would be dependent upon its logP (a measure of the miscibility with lipophilic vs. hydrophilic solutions for any substance).  As salicylic acid 
With regard to claims 70-74, as noted above, Marathi discloses oleic acid, which has greater than 8 carbon atoms which may be present in an amount of from 10 to 100 % by weight (0207).  This range in amount overlaps with the range required by instant claim 71, see MPEP 2144.05.  
With regard to claims 75 and 78, the composition may have a polyacid such as the elected species poly(acrylic acid) (0246).  With regard to the amount of polyacid in the composition, the polyacid is disclosed as a pH dependent release agent, which in turn may be present in the composition in an amount of from 10 to 100 % by weight (0207).  The examiner also notes that Marathi contemplates use of one or more release agents, i.e. combinations of the fatty acid with any of the other pH dependent release agents disclosed therein.  In this case, the total amount of pH dependent release agent would fall within the range of 10 to 100%; however, any one member of the combination of pH dependent release agents could be present in the composition in an amount below 10% so long as it achieves the goal as described in 0104 of mediating release of active agent as the pH is elevated to the point where the polyacid becomes ionized.  Please refer to MPEP 2144.05.  
With regard to claims 82-85, as noted above in the rejection of the claims under 35 USC 112(b), the components of the “pH dependent release system” and the “pH dependent reassembly/assembly and reabsorption/absorption system” are not prima facie obvious absent evidence to the contrary.  
With regard to claims 86 and 87, as noted above, Marathi discloses including a fatty acid and particularly oleic acid (i.e. a carboxylic acid having at least 8 carbon atoms) in an amount of from 10-100% (0207).  This amount overlaps with the amount required by the instant claims (MPEP 2144.05).  With regard to instant claim 87, the fatty acids may be used in admixture, and the fatty acids have disclosed by Marathi have varying chain lengths, such that the melting points thereof fall within the scope of claim 87 (0242).  Any mixture of fatty acids is considered prima facie obvious absent unexpected results, as all such mixtures are contemplated by Marathi.  
With regard to claims 88-90, Applicant has elected triglycerides as the species of neutral lipid.  Marathi discloses triglycerides specifically (0086, 0087, 0125, 0278, etc.) and also discloses triglycerides derived from soybean oil and also discloses soya oil along with other vegetable oils that contain triglycerides (0280).  
claim 94, the composition may contain 0 to 100% of the neutral lipid (0129).  This range overlaps with the range recited in the instant claims (see MPEP 2144.05).
With regard to claims 95-97, the composition may contain soya oil, corn oil, etc. which have low melting points, coconut oil, which has a medium melting point, or butter, which has a high melting point.  Each of these neutral lipids contains triglycerides.  
With regard to claim 98, the carriers of this invention may also include other components such as: (1) excipients, (2) adjuvants, (3) drying agents, ( 4) antioxidants, (5) preservatives, (6) chelating agents, (7) viscomodulators, (8) tonicifiers, (9) flavorants and taste masking agents, (10) colorants, (11) odorants, (12) opacifiers, (13) suspending agents, (14) binders, and (15) mixtures thereof (0134).  
With regard to claim 99, the composition is intended to act as a vehicle for a biologically active agent (title, abstract, 0002).  
With regard to claim 100, the composition may be in the form of a suspension of active agents (0020).
With regard to claim 101, the biologically active agent may be crystalline solid particles in suspension (claim 24). 
With regard to claims 102, 103, and 106, the active may be an NSAID, and specifically aspirin (0399), which as noted above is hydrophobic.  

Claims 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Marathi et al. (US 2017/0304190; publication date: 10/26/2017), as evidenced by PubChem (entry for salicylic acid; accessed on 02/11/2022) as applied to claims 58, 70-75, 78, 82-90, 94-103, and 106 above, and further in view of Pilgaonkar et al. (US 2007/0196396; publication date: 08/23/2007) and Jain et al. (AAPS PharmSciTech Vol 10 No 4; publication year: 2009).  

The relevant disclosure of Marathi is set forth above.  As noted in the rejection supra, Marathi discloses that the composition may comprise neutral lipids such as triglycerides.   Marathi discloses further that the composition may contain surfactants and that the composition may contain typical excipients and this will not interfere with the pH dependent drug release (0114), and that the composition may promote bioavailability of the bioactive agent contained therein (0013).  
Marathi does not disclose the elected species of surfactant “hydrophobic polyethylene glycol (PEG) ester surfactants.  
Pilgaonkar discloses that Gelucire 50/13 is a known solubilizer in the art of pharmaceutical formulations (Table 3, page 8).
Jain discloses that Gelucires are a family of excipients comprising mixtures of mono-, di-, and triglycerides and also poly(ethylene glycol) esters of fatty acids (i.e. surfactants) that have a range in properties based upon their HLB (which range from 1-18), etc. (para bridging pages 1-2).  Thus, one having ordinary skill in the art would have recognized as of the effective filing date of the instant application that Gelucires having PEG ester surfactants may be selected based upon the solubility needs of the active agent being formulated as a step in optimizing drug release from a pharmaceutical formulation.  
It would have been prima facie obvious to include a Gelucire containing a hydrophobic polyethylene glycol (PEG) ester surfactant in Marathi’s composition.  The skilled Artisan would have been motivated to do so in order to provide further solubilization and release of the active agent from the carrier, as a means to optimize .   

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Marathi et al. (US 2017/0304190; publication date: 10/26/2017) as evidenced by PubChem (entry for salicylic acid; accessed on 02/11/2022) as applied to claims 58, 70-75, 78, 82-90, 94-103, and 106 above, and further in view of Kashiwabuchi et al. (US 2013/0296933; publication date: 11/07/2013) and Trimaille et al. (Journal of Biomedical Materials Research Part A; pages 55-65; publication year: 2006).   

The relevant disclosure of Marathi is set forth above.  As noted supra, Marathi discloses including polyacids in the composition.  Marathi states “[s]uitable polyacids for use a pH depending releasing agent include, without limitation, any polycarboxylic acid compound” and goes on to provide some examples including poly(lactic acid) (0246).  Marathi does not expressly disclose poly(hexyl substituted lactides), the elected species of water-insoluble oligomers.
Kashiwabushi discloses that poly(hexyl-substituted lactide) was also known at the time of the instant invention as a biocompatible polymer in addition to poly(lactic acid).  
Trimaille disclose that poly(hexyl-substituted lactides) are a hydrophobic alternative to poly(lactic acid)/poly(glycolic acid) based biopolymers.
It would have been prima facie obvious to include a poly(hexyl-substituted lactides) oligomer in Marathi’s composition as a step in optimizing the solubility and release of the drug in the hydrophobic carrier.  Based upon the chemical structure of the .  

Claims 80 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Marathi et al. (US 2017/0304190; publication date: 10/26/2017) as evidenced by PubChem (entry for salicylic acid; accessed on 02/11/2022) as applied to claims 58, 70-75, 78, 82-90, 94-103, and 106 above, and further in view of Gumudavelli et al. (US 2018/0169061; publication date: 06/21/2018).    

The relevant disclosure of Marathi is set forth above.  Marathi discloses that the composition may contain viscosity modifiers (0169), but does not disclose including a hydrophobic cellulose.  
Gumudavelli, in the analogous art of non-aqueous liquid pharmaceutical formulations, discloses that ethylcellulose (i.e. a hydrophobic cellulose) is a known viscosity modifier (0036).  
It would have been prima facie obvious to use ethylcellulose as the viscosity modifier in Marathi’s composition because one having ordinary skill in the art would have recognized this substance to be suitable for this purpose.  Please refer to MPEP 2144.07.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 58, 70-74, 82-90, 94-97, 99-103, and 106 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,226,892 as evidenced by PubChem (entry for salicylic acid; accessed on 02/11/2022). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims render obvious the instant claims.  
The claims are examined in view of the following species elections:
the biologically active agent is: NSAID;
the surfactant(s) are hydrophobic polyethylene glycol (PEG) ester surfactant(s); 
the carboxylic acid is a monocarboxylic acid having at least 8 carbon atoms; 
the polyacid is a polyacrylic acid or polymethacrylic acid;
the insoluble oligomer is water insoluble poly(hexyl substituted lactides) (PHLA); 
the insoluble polymer is water insoluble cellulose; and
the neutral lipid is triglyceride.

Inter alia, the claims of the ‘892 patent embrace a composition or method of using said composition, wherein the composition comprises a drug, that may be an NSAID in solid crystalline suspension in a vehicle containing a monocarboxylic acid with at least 8 carbon atoms, which embraces fatty acids having low, medium and high melting points, and specifically embraces the fatty acid oleic acid, and a zwitterionic phospholipid, wherein the carrier does not release the drug well at low pH but does release the drug well at a pH above 3.  The composition does not comprise any water.  Thus, the composition comprises a non-aqueous pH dependent release system having a low pH form and a high pH form.  The composition also comprises an oil, which may be a neutral lipid and specifically a triglyceride.  The active agent embraced by the terms “biologically active agent” and “NSAID” recited in the claims of the ‘892 patent embrace substances such as salicylic acid and aspirin (see specifications for scope of “biologically active agent” and “NSAID”).  The composition contains a zwitterionic phospholipid, which the instant specification indicates to be a component of the “non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system”.  
The instant specification indicates that compositions containing triglycerides, oleic acid, and aspirin are oils with minimal aspirin release at pH = 1, the compositions release aspirin at pH = 7, and reabsorb the aspirin when the pH is reduced back down to 1 (see e.g. figure 17, triangles, drawing sheet 17 of the instant specification).  For this reason, the examiner considers the inventions of the ‘444 patent claims to inherently possess the property recited in instant claim 58 “a non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system … wherein the carrier composition is formulated to: (a) release one or more biologically active agents 

Claims 58, 70-74, 82-90, 94-103, and 106 are rejected on the ground of nonstatutory double patenting as being unpatentable over 

claims 1-16 of U.S. Patent No. 9,216,150
claims 1-5, 7-17, and 19-24 of U.S. Patent No. 9,730,884
claims 1-5, 7-12, and 14-24 of U.S. Patent No. 10,179,104
claims 1-13 and 15-21 of U.S. Patent No. 10,646,431
claims 1-13 and 15-21 of U.S. Patent No. 10,786,444

as evidenced by PubChem (entry for salicylic acid; accessed on 02/11/2022). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims render obvious the instant claims.  
The claims are examined in view of the following species elections:
the biologically active agent is: NSAID;
the surfactant(s) are hydrophobic polyethylene glycol (PEG) ester surfactant(s); 
the carboxylic acid is a monocarboxylic acid having at least 8 carbon atoms; 
the polyacid is a polyacrylic acid or polymethacrylic acid;
the insoluble oligomer is water insoluble poly(hexyl substituted lactides) (PHLA); 
the insoluble polymer is water insoluble cellulose; and
the neutral lipid is triglyceride.

Inter alia, the claims of the ‘150, ‘884, ‘104, ‘431, and ‘444 patents embrace a composition or method of using said composition, wherein the composition comprises a drug, that may be an NSAID in solid crystalline suspension in a vehicle containing a monocarboxylic acid with at least 8 carbon atoms, which embraces fatty acids having low, medium and high melting points, and specifically embraces the fatty acid oleic acid, and a zwitterionic phospholipid, wherein the carrier does not release the drug well at low pH but does release the drug well at a pH above 3.  The composition does not comprise any water.  Thus, the composition comprises a non-aqueous pH dependent release system having a low pH form and a high pH form.  The composition also comprises an 
The instant specification indicates that compositions containing triglycerides, oleic acid, and aspirin are oils with minimal aspirin release at pH = 1, the compositions release aspirin at pH = 7, and reabsorb the aspirin when the pH is reduced back down to 1 (see e.g. figure 17, triangles, drawing sheet 17 of the instant specification).  For this reason, the examiner considers the inventions of the  ‘150, ‘884, ‘104, ‘431, and ‘444 patents claims to inherently possess the property recited in instant claim 58 “a non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system … wherein the carrier composition is formulated to: (a) release one or more biologically active agents minimally from the low pH form of the carrier composition in a low pH environment due to the non-aqueous pH dependent release system; (b) either reassemble into the low pH form or assemble into a new low pH form due to the non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system; and (c) either reabsorb the one or more biologically active agents into the low pH form or the new low pH form due to the non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system protecting the stomach from further injury and/or 

Claims 59-61, 75, 80, and 81 are rejected on the ground of nonstatutory double patenting as being unpatentable over 

claims 1-16 of U.S. Patent No. 9,216,150;
claims 1-5, 7-17, and 19-24 of U.S. Patent No. 9,730,884;
claims 1-5, 7-12, and 14-24 of U.S. Patent No. 10,179,104;
claims 1-13 and 15-21 of U.S. Patent No. 10,646,431; and
claims 1-13 and 15-21 of U.S. Patent No. 10,786,444

as evidenced by PubChem (entry for salicylic acid; accessed on 02/11/2022), as applied to claims 58, 70-74, 82-90, 94-103, and 106 above, and further in view of Gumudavelli et al. (US 2018/0169061; publication date: 06/21/2018).    

The relevant limitations of the ‘150, ‘884, ‘104, ‘431, and ‘444 patents are set forth above.  As noted above, the composition may contain viscosity modifiers, but does 

Gumudavelli, in the analogous art of non-aqueous liquid pharmaceutical formulations, discloses that gelucire 43/01 and ethylcellulose (i.e. a hydrophobic cellulose) are known viscosity modifiers (0036).  
It would have been prima facie obvious to use gelucire 43/01 (i.e. a mixture of triglycerides and hydrophobic PEG ether surfactants, see page 56 of the instant specification) or ethylcellulose as the viscosity modifier in Marathi’s composition because one having ordinary skill in the art would have recognized these substances to be suitable for this purpose.  Please refer to MPEP 2144.07.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617